DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/20/21 and 10/28/2020 are being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 08/23/21.  Regarding the amendment, claims 1-20 are present for examination.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show as recited in claim 1, an electric motor (1) comprising:
a rotor (2), and
a stator (3), 
the stator (3) has a distributed winding (5) consisting of multiple circumferential coil layers (8) arranged one over the other in layers with a winding head (6) and
a temperature sensor (7) for detecting a winding head temperature, wherein 
a dimensionally stable sensor receiving element (9) with a functional section (14) having a receiving area (15) for the temperature sensor (7) is added between two adjacent coil layers (8) arranged one over the other such that the functional section (14) is fixed in the winding head (6) between the two coil layers (8) that are spread apart by a introduction of the functional section (14) and that the temperature sensor (7) can be inserted into and removed from the receiving area (15) through an opening (17) arranged in a base section (16) of the sensor receiving element (9), wherein the receiving area (15) is delimited on one hand sectionally by the functional section (14) and on the other hand sectionally by the winding (5).

    PNG
    media_image1.png
    508
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    325
    media_image2.png
    Greyscale

Takamizawa et al. (US 9,673,687 B2) teaches an electric motor (1, fig 9) comprising a rotor (2) and a stator (4), the stator (4) has a distributed winding (5) consisting of multiple circumferential coil layers (fig 1) arranged one over the other in layers with a winding head (7, fig 2) and a temperature sensor (9) for detecting a winding head temperature, wherein a dimensionally stable sensor receiving element (11) with a functional section (11a) having a receiving area (12) for the temperature sensor (9).  However, Takimazawa does not teach the sensor receiving element is added between two adjacent coil layers arranged one over the other such that the functional section is fixed in the winding head between the two coil layers that are spread apart by a introduction of the functional section and that the temperature sensor can be inserted into and removed from the receiving area through an opening arranged in a base section of the sensor receiving element, wherein the receiving area is delimited on one hand sectionally by the functional section and on the other hand sectionally by the winding as recited in the instant claim 1.
Kintz et al. (US 4,571,518) teaches a temperature sensor pocket for dynamoelectric machine winding also teaches a an electric motor comprising a rotor  and a stator, the stator has a distributed winding consisting of multiple circumferential coil layers arranged one over the other in layers with a winding head and a temperature sensor for detecting a winding head temperature.  Kintz also does not teach the above allowance subject matters.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





  /TRAN N NGUYEN/  Primary Examiner, Art Unit 2834                                                                                                                                                                                                                                                                                                                                                                                                      
/LEDA T PHAM/Examiner, Art Unit 2834